Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 and 16-26 are pending. Claims 9-15 have been cancelled. Claims 1 and 7-8 have been amended. Claims 16-26 are new. The rejections under 35 USC 101 and 35 USC 112 are withdrawn in view of the amendments. However, in view of the amendment, a new rejection is presented under 35 USC 112b.
Election/Restrictions
Newly submitted claims 16-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new independent claims lack a unity of invention with claim 1 at the time of the restriction election. Applicant has not presented any arguments traversing the rejection of claim 1 prior to the present amendment. Accordingly, new claims 16-26 lack a unity of invention of previously elected independent claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in part recites, “by specifying first portions of the intermediate layer to have the build material thereof treated with a first fusing agent and second portions of the intermediate layer to have the build material thereof either be untreated or treated with a second fusing agent lighter in color than the first fusing agent, the first and second fusing agents promoting solidification of the build material; and printing the object using the additive manufacturing technique in accordance with the object generation instructions.”
The claim term “fusing agent” is indefinite. If a fusing agent is necessary to effect solidification, then untreated voxels would not solidify and the object could not be generated. As saving construction is required in view of the recitation, “the first and second fusing agents promoting solidification of the build material.” Either a binding agent without a pigment is considered not to include a fusing agent (and therefore untreated), or by “promoting solidification” a “fusing agent” entails something distinct from what is necessary to effect solidification, and simply darker pigments, by causing more energy absorption and therefore solidification kinetics, “promote solidification.” As evidence from Applicant for this latter interpretation, [0042] of Jowkar (US 2021/0331404) teaches that fusing agents of different colors could result in different temperatures because it would cause the present voxel to absorb a different amount of energy. Because it is unclear which of these two saving constructions should be applied, claim 1, and claims 2-8 depending from claim 1, are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2015/0258770) in view of Ohi (US 2020/0316849).
Regarding claim 1, Chan discloses a method comprising: receiving, by at least one processor, object model data, the object model data describing at least part of an object to be generated by an additive manufacturing technique in which layers of build material are supplied and selectively solidified via fusing on a layer-by-layer basis (“a binder material or a laser or other source of energy is used to selectively solidify or consolidate layers of the build material in a stepwise fashion to provide the 3D article.” [0003]); receiving (data for interior region and color region comprises object model data, [0010]), by at least one processor, pattern data, wherein the pattern data describes a pattern of variable opacity intended to be formed internally to the object (surface colorization of the article [0031-33]; surface colorization is achieved by variable opacity in interior layers, [0110], Fig. 5), the pattern of variable opacity with higher and lower opacity regions having a human eye-perceptible opacity variation therebetween (the surface coloration and opacity in interior and surface voxels are visible as described, [0031-33] [0110] Fig. 5); determining, by at least one processor, object generation instructions for generating an intermediate layer of the object comprising the pattern of variable opacity (color choices for voxels in multiple layers to effect a surface color, [0040]; transforming surface colorization data into voxel data [0031-34]), by specifying first portions of the intermediate layer to have the build material thereof treated with a first fusing agent (higher and lower opacity achieved for voxels of greater or lesser transparency with different pigments and amounts, with black in some voxels and a more transparent magenta in other voxels, [0065] [0067] [0110], Fig. 5; for purposes of examination a fusing agent is any component that absorbs at least some radiation, which is true of pigments) and second portions of the intermediate layer to have the build material thereof either be untreated (higher opacity achieved for voxels with pigments, and less opacity for clear voxels without a pigment or simply colors with less opacity, [0104] [0110], Fig. 5; for purposes of examination a fusing agent is any component that absorbs at least some radiation, which is true of pigments) or treated with a second fusing agent lighter in color than the first fusing agent (higher and lower opacity achieved for voxels of greater or lesser transparency with different pigments and amounts, with black in some voxels and a more transparent magenta in other voxels, [0065] [0067] [0110], Fig. 5; for purposes of examination a fusing agent is any component that absorbs at least some radiation, which is true of pigments), the first and second fusing agents promoting solidification of the build material (absorption of additional light due to the presence of pigment promotes solidification, however minor, [0065] [0067] [0110], Fig. 5; as claimed, and consistent with claim 8, the fusing agent cannot be necessary to solidify the voxel, or those voxels untreated by a fusing agent would not solidify; because that limitation is present in claim 1, albeit in the alternative, a saving construction is required); and printing the object using the additive manufacturing technique in accordance with the object generation instructions (voxels are printed as instructed, [0033] [0038]).
Chan teaches a method substantially as claimed. While Chan teaches using a binder on building material in [0003], the embodiments of Chan primarily use other methods for printing.
However, in the same field of endeavor of additive manufacturing with different colors and different opacity in the visible range of light (Ohi, [0031], Figs. 1B, 9), Ohi teaches an additive manufacturing technique in which layers of build material are supplied and selectively solidified via fusing on a layer-by-layer basis (binder jetting, [0031]), the pattern of variable opacity with higher and lower opacity regions having a human eye-perceptible opacity variation therebetween (the surface coloration and opacity in interior and surface voxels have visible color difference, [0031] [0158-60], Fig. 9), by specifying first portions of the intermediate layer to have the build material thereof treated with a first fusing agent (voxels receiving different inks with different colors/opacity with the binder, [0031] [0158-60], Fig. 9) and second portions of the intermediate layer to have the build material thereof either be untreated (Transparent, [0031] [0158-60], Fig. 9; as an alternative, still saving construction, binder is present but without a color that would constitute a fusing agent understood as a pigment) or treated with a second fusing agent lighter in color than the first fusing agent (voxels receiving different inks with different colors/opacity with the binder, [0031] [0158-60], Fig. 9), the first and second fusing agents promoting solidification of the build material ([0031]; as claimed, and consistent with claim 8 and an alternative saving construction, binder may be present without being considered a fusing agent so that the less opaque voxels still solidify; because that limitation is present in claim 1) and printing the object using the additive manufacturing technique in accordance with the object generation instructions (building operation S110, [0113], Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chan to apply to the binder jetting method of [0031] of Ohi because [0003] of Chan teaches that it is an art recognized equivalent for additive manufacturing and the method of Ohi would be expected to function as taught in Ohi. As modified, color/opacity processing would be as taught in Chan. In the alternative, binding voxels with different colors would following the teachings of Ohi. Accordingly, both permissible meanings of “fusing agent” consistent with claims 1 and 8 are taught.
Regarding claim 2, Chan as modified teaches determining, by at least one processor, whether formation of the pattern of variable opacity is compatible with generation of the object (so long as it is not inconsistent with the objectives, [0032]; and deriving the object generation instructions for generating an intermediate layer when formation of the pattern of variable opacity is compatible with object generation (transforming surface colorization data described herein into voxel data when not inconsistent with the objectives, [0038]).
Regarding claim 3, Chan as modified teaches determining, by at least one processor, object generation instructions for generating a plurality of layers (preparing instructions to achieve the surface colorization comprising printing instructions for colors and transparency for multiple layers, [0032] [0110], Fig. 5), the layers comprising a first layer to be formed before the intermediate layer and a second layer to be formed after the intermediate layer (preparing instructions to achieve the surface colorization comprising printing instructions for colors and transparency for multiple layers; with at least three layers, a first layer, an intermediate layer, and a second layer are part of the instructions, [0032] [0110], Fig. 5).
Regarding claim 4, Chan as modified teaches determining object generation instructions for generating a first plurality of layers based on the object model data alone (data for interior region and color region constitutes object model data and includes a first plurality of layers, [0010]); determining object generation instructions for generating at least one patterned layer based on the object model data and the pattern data (preparing instructions to achieve the surface colorization consistent with the object data and comprising printing instructions for colors and transparency for multiple layers, [0032] [0110], Fig. 5); and determining object generation instructions for generating a second plurality of layers based on the object model data alone(data for interior region and color region constitutes object model data and includes a first plurality of layers, [0010]), wherein the at least one patterned layer is to be formed between the first plurality of layers and the second plurality of layers (preparing instructions to achieve the surface colorization consistent with the object data and comprising printing instructions for colors and transparency for multiple layers with layers both above an interior patterned layer and layers below the same interior patterned layer, [0010] [0032] [0110], Fig. 5).
Regarding claim 5, Chan as modified teaches wherein the first plurality of layers comprises a first predetermined number of layers and the second plurality of layers comprises a second predetermined number of layers and determining object generation instructions for generating at least one patterned layer based on the object model data and the pattern data comprises determining object generation instructions for generating all other object layers (preparing instructions to achieve the surface colorization consistent with the object data and comprising printing instructions for colors and transparency for multiple layers with layers both above an interior patterned layer and layers below the same interior patterned layer, [0010] [0032] [0110], Fig. 5).
Regarding claim 6, Chan as modified teaches wherein the object generation instructions to generate the first plurality of layers and the second plurality of layers comprise instructions to generate the layers to have a higher opacity than the lower opacity region of the pattern of variable opacity (transparency of a region in the pattern layer is greater than layers above and below, [0110] with opaque white layers below, and at least some opacity in layers 3 and 4 above the clear layers 1 and 2 in the light cyan column, Fig. 5).
Regarding claim 7, Chan as modified teaches wherein determining object generation instructions to print the intermediate layer comprises determining object generation instructions to apply the first fusing agent to generate the higher opacity region and the second fusing agent to generate the lower opacity region (higher and lower opacity achieved for voxels of greater or lesser transparency with different pigments and amounts, with black in some voxels and a more transparent magenta in other voxels, [0065] [0067] [0110], Fig. 5; for purposes of examination a fusing agent is any component that absorbs at least some radiation, which is true of pigments; in the alternative, the teachings in Ohi regarding Fig. 9 would also meet these limitations).
Regarding claim 8, Chan as modified teaches wherein determining object generation instructions to generate the intermediate layer comprises determining object generation instructions to apply the first fusing agent to generate the higher opacity region and instructions not to apply the first fusing agent to generate the lower opacity region (higher opacity achieved for voxels with pigments, and less opacity for clear voxels without a pigment or simply colors with less opacity, [0104] [0110], Fig. 5; for purposes of examination a fusing agent is any component that absorbs at least some radiation, which is true of pigments; in the alternative, the teachings in [0159] of Ohi regarding Fig. 9 with Transparent voxels would also meet these limitations).
Response to Arguments
As noted above, the prior rejections under 35 USC 101 and 35 USC 112 have been withdrawn in view of the amendment.
Applicant’s arguments, with respect to the rejection under 35 USC 103 over Millefiori Glass Paperweights (https://www.youtube.com/watch?v=dQw_yUsTVS0) have been fully considered and are persuasive.  The associated rejection of claims 1-2 has been withdrawn. 
Applicant’s arguments, with respect to the rejection over Chan (US 2015/0258770), with respect to the rejection(s) of claim(s) 1-8 under 35 USC 102(a)(1) have been fully considered and are persuasive, though not for the reasons presented by Applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ohi (US 2020/0316849).
Applicant’s argument that the interpretation of “fusing agent” is unreasonably broad is not persuasive. If not treating with a fusing agent still permits solidification, than the narrow interpretation of fusing agent would not be consistent with the remainder of the claim. As such, differentials in radiation absorption has to be sufficient for “promoting solidification.” If not treating with a fusing agent means that solidification does not occur, then the full method cannot be performed in printing the object. In future prosecution, Applicant should consider what “untreated” should mean so that a single meaning can be attached to the term “fusing agent” such that the claim limitations are not contradictory. Alternatively, Applicant could cancel claim 8 and delete the “untreated” option from claim 1, which would permit Applicant’s interpretation of “fusing agent.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [0042] of Jowkar (US 2021/0331404) is cited in the rejection under 35 USC 112b.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/LEITH S SHAFI/             Primary Examiner, Art Unit 1744